Citation Nr: 0606960	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for a chronic low back 
strain with degenerative changes at L2-L3 (low back 
disorder), currently evaluated as 40 percent disabling.

2.  What evaluation is warranted from September 23, 2002, for 
left lower extremity radiculopathy?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that granted a 40 percent disability 
rating for the veteran's low back disorder.  In a February 
2004 rating decision, the RO found that the veteran's service 
connected low back disorder included radiculopathy in the 
left lower extremity and granted a separate 10 percent rating 
for left lower extremity radiculopathy, effective from 
September 23, 2002.  Therefore, the issues on appeal are as 
they appear on the first page of this decision.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the correct 
evaluation to assign the veteran's radiculopathy was placed 
in appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that issue as set forth on the first page of 
the decision.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.




FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's chronic low 
back strain with degenerative changes at L2-L3 was not 
manifested by a pronounced intervertebral disc syndrome. 

2.  Since September 23, 2002, the veteran's chronic low back 
strain with degenerative changes at L2-L3 has not been 
manifested by incapacitating episodes that required bed rest 
prescribed by a physician and treatment by a physician having 
a total duration of at least six weeks during the past 12 
months.

3.  Prior to September 26, 2003, the veteran's chronic low 
back strain with degenerative changes at L2-L3 was not 
manifested by a vertebral fracture, or unfavorable ankylosis 
of the lumbar spine. 

4.  Since September 26, 2003, the veteran's chronic low back 
strain with degenerative changes at L2-L3 has not been 
manifested by unfavorable ankylosis of the thoracolumbar 
spine.


CONCLUSION OF LAW

The veteran has not met the criteria for a rating in excess 
of 40 percent for a chronic low back strain with degenerative 
changes at L2-L3 at any time during the pendency of his 
appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the 
September 2002 VA correspondence, prior to the November 2002 
rating decision, as well as the notice provided in the March 
2003 and February 2004 statements of the case, and a February 
2005 supplemental statement of the case, amongst other 
documents, fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
veteran to submit all pertinent evidence in his possession 
and provided notice of the change in regulations for rating 
back disorders.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all identified postservice records, 
including the claimant's records and/or a letter from Dana A. 
Berthiaume, DC, BCAO; Terry M. Pleskonko, DC; the Augusta 
Medical Center; Todd Nieder of Nieder Chiropractic and 
Rehabilitation; William Knizer, D.C.; Stacy M. Clark M.D.; 
and the Salem VA Medical Center.  VA also conducted several 
examinations to obtain medical opinion evidence as to the 
severity of his service connected low back disorder under the 
old and new rating criteria.

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran contends that his service-connected low back 
disorder is manifested by increased adverse symptomatology 
that entitles him to an increased rating.  It is requested 
that the veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  
Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Most recently, the November 2002 rating decision granted a 40 
percent disability rating for the veteran's low back disorder 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (low back 
strain) - 5292 (limitation of lumbar motion).  In the March 
2003 statement of the case it was conceded that the veteran's 
service connected low back disorder was ratable as 
intervertebral disc syndrome under Diagnostic Code 5293.

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including 
intervertebral disc syndrome under Diagnostic Code 5293.  The 
new criteria for rating intervertebral disc syndrome became 
effective September 23, 2002.  Additional regulatory changes 
for rating all other back disorders became effective 
September 26, 2003, but these did not change the way 
intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  69 Fed. Reg. 
32449 (June 10, 2004) corrected a clerical error in the 
Federal Register publication of August 27, 2003.  

The statement of the case issued in February 2004 as well as 
the supplemental statements of the case issued in May 2003 
and February 2005 notified the veteran of the new rating 
criteria.  Accordingly, adjudication of his claim may go 
forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria for an intervertebral disc syndrome prior to 
September 23, 2002, and it may only consider the new rating 
criteria when rating an intervertebral disc syndrome for the 
term beginning on September 23, 2002.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  Likewise, only the old rating 
criteria applies for evaluating all other back disorders for 
the period prior to September 26, 2003, and only the new 
rating criteria applies for evaluating all other back 
disorders for the period beginning September 26, 2003.  Id.

Intervertebral Disc Syndrome-Prior to September 23, 2002

Prior to September 23, 2002, the veteran was only be entitled 
to a 60 percent rating if the intervertebral disc syndrome 
was manifested by "pronounced" symptoms which was defined 
as persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In this regard, when seen by Dr. Berthiaume in July 2002 the 
veteran complained of chronic low back pain, lower extremity 
sciatica, numbness, cold, a "tingling feeling," as well as 
difficulty walking.  On examination, he had difficulty 
getting up from a seated position.  Normal lumbar motion was 
decreased by 25 percent with moderate pain.  Straight leg 
raising on the right was to 60 degrees.  Lower extremity 
strength was 3 and 4, bilaterally; and deep tendon reflexes 
were plus 1.  The low back had pain to palpation.  
Interestingly, a July 2002 treatment record from Dr. 
Berthiaume notes the veteran's report that his back problems 
arose from a fall he took off of a building approximately ten 
years prior.  Subsequent treatment records from Dr. 
Berthiaume, dated from July to September 19, 2002, noted 
edema, mild back spasms, and limitation of lumbar motion.  
These records also, however, noted that therapy had improved 
lumbar motion and had reduced pain. 

The medical evidence generated during this time record 
complaints and/or treatment for low back pain and tenderness, 
along with reduced motion, muscle spasms, edema, decreased 
lower extremity strength, and somewhat diminished deep tendon 
reflexes.  However, they did not show absent knee and ankle 
jerks or loss of deep tendon reflexes.  Objectively, there 
was only minimal weakness, somewhat diminished deep tendon 
reflexes.  The spasms were characterized as "mild," and 
there was no evidence of chronic radiculopathy.  Given these 
facts, the Board finds that the veteran's adverse 
symptomatology did not equate to persistent symptoms with 
little intermittent relief for the period prior to September 
23, 2002.  

Therefore, even when considering functional limitations due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45, the veteran's functional losses did not equate to more 
than the 40 percent rating assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Intervertebral Disc Syndrome-Since September 23, 2002

Effective September 23, 2002, the veteran will only be 
entitled to a 60 percent rating if the intervertebral disc 
syndrome is manifested by incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005); 69 
Fed. Reg. 32449 (June 10, 2004) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243).  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  

Significantly, the record does not show that a physician ever 
ordered bed rest because of the veteran's low back disorder.  
Therefore, because the record for the period since 
September 23, 2002, is negative for any evidence of physician 
ordered bed rest, the claim for an increased rating must be 
denied.  Id.

Consideration of other Diagnostic Codes prior to 
September 26, 2003

Prior to September 26, 2003, the veteran was potentially 
entitled to a rating in excess of 40 percent if his low back 
disorder included inter alia a fractured vertebra under 
Diagnostic Code 5285, ankylosis of the entire spine under 
Diagnostic Code 5286, or unfavorable lumbar ankylosis under 
Diagnostic Code 5289.  38 C.F.R. § 4.71a (2002).

The evidence here reveals no suggestion that the veteran has 
a service connected fractured lumbar vertebra.  See, e.g., VA 
examination dated in October 2002; and a lumbosacral magnetic 
resonance imaging evaluation (MRI) dated in May 2003.  There 
being no demonstrable vertebral deformity due to a service 
connected fracture, a 10 percent rating may not be added to 
the rating.  Furthermore, the low back strain did not include 
cord involvement requiring long leg braces.  Finally, at each 
VA examination the veteran was able to move his lumbosacral 
spine at least to some degree in some plane of motion.  
Hence, the spine was not ankylosed.  Consequently, prior to 
September 26, 2003, an increased schedular rating was not 
warranted for the veteran's low back strain with degenerative 
changes at L2-L3 under Diagnostic Codes 5285, 5286, 5289.  
38 C.F.R. § 4.71a (2003).

All Other Back Disorders-Since September 26, 2003

Effective September 26, 2003, the veteran is entitled to an 
increased rating for his low back disorder if it is 
manifested by unfavorable ankylosis of the thoracolumbar 
spine or unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a (2005).

The clinical records show, however, no evidence of spinal 
ankylosis since September 26, 2003.  See, for example, VA 
examination dated in January 2004; VA lumbosacral x-ray dated 
in March 2004.  Therefore, a higher rating cannot be assigned 
based on ankylosis, an increased schedular rating is not 
warranted under 38 C.F.R. § 4.71a.

Conclusion

First, it should be pointed out that each of the ways by 
which the back is ratable, other than some of those described 
in 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003), 
contemplates limitation of motion.  See VAOPGCPREC 36-97; 63 
Fed. Reg. 31262 (1998).  Therefore, assigning separate 
ratings on the basis of both limitation of motion and other 
symptoms, such as those set forth in Diagnostic Code 
5293/5243, would be inappropriate.  38 C.F.R. § 4.14 (2003).  

Based on the veteran's personal hearing testimony, written 
statements to the RO, and statements to VA examiners that his 
back interferes with his obtaining and/or maintaining 
employment, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2005).  Although the veteran has described his 
pain as being so bad that it interferes with his obtaining 
and maintaining employment, the evidence does not objectively 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  Id.  There simply is no objective evidence 
that his low back disorder has resulted in frequent periods 
of hospitalization or in marked interference with employment.  

It is undisputed that his disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has not overlooked the veteran's personal hearing 
testimony, written statements to VA, and his statements to VA 
examiners.  In this regard, lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay statements as to the severity of the 
disabilities are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 40 percent for a chronic 
low back strain with degenerative changes at L2-L3, at any 
time during the pendency of his appeal, is denied.


REMAND

As to entitlement to a rating in excess of 10 percent for 
left lower extremity radiculopathy from September 23, 2002, a 
remand is required because the veteran has yet to be provided 
a VA examination to ascertain the severity of his 
radiculopathy, and he has yet to be provided adequate VCAA 
notice regarding this issue.  Bernard, 4 Vet.App. at 393; 
38 U.S.C.A. § 5103A(b), (d) (West 2002); 38 C.F.R. §§ 3.159, 
19.9, 19.29, 19.31 (2005). 

Therefore, this issue is REMANDED for the following:

1.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including an 
electromyography and a nerve conduction 
studies, must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the latest AMIE worksheet for rating 
radiculopathy of the sciatic nerve, the 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
any left lower extremity radiculopathy.  

In addition to any other information 
required by the AMIE worksheet, the 
examiner should provide an opinion as to 
whether radiculopathy is best 
characterized as incomplete and mild, 
moderate, moderately severe, or severe 
with marked muscle atrophy or complete.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2005).

2.  The RO should review the medical 
examination to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If it is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

3.  The RO should notify the veteran of 
the laws and regulations governing claims 
for higher evaluations for radiculopathy 
as well as notice of the evidence already 
found in the claims file that is relevant 
to the claim.  38 U.S.C.A. §§ 5100, 5103; 
38 C.F.R. § 3.159.  If, while in remand 
status, additional evidence or 
information received triggers a need for 
further development or assistance under 
the VCAA, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  Id.

4.  Thereafter, the RO must address the 
veteran's claim for a rating in excess of 
10 percent for radiculopathy of the left 
lower extremity from September 23, 2002.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


